Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/21 has been entered.
 
Response to Arguments
Applicant's arguments and amendments filed 11/16/2021 have been fully considered but they are moot in view of new grounds of rejection.
Applicant amended claim 28 to recite “wherein the system information block includes a field identifying that the system information block includes a set of short-term orbital parameters”.

Here, Lindheimer et al disclsoes wherein the system information block (see [0060], systeminformationblock) includes a field (see valuetag [0060] and fig. 10 to “indicates if a change has occurred in the SI messages” and “UE considers stored system information to be invalid after 3 hours”) identifying that the system information block includes a set of short-term parameters 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 28 & 30 are rejected under 35 U.S.C. 103 as being unpatentable over Yun et al. (2020/0178135 A1) in view of Lindheimer et al. (US 2019/0261251 A1).
 	Regarding claim 28, Wakabayashi discloses a method for a satellite, comprising:
receiving an orbital parameter request from a user equipment (see [0065] see satellite information request from terminal to satellite, see fig. 3); and

Yun discloses orbital parameters (orbit information [0011])
Yun does not specifically disclose however Lindheimer et al disclsoes wherein the system information block (see [0060], systeminformationblock) includes a field (see valuetag [0060] and fig. 10 to “indicates if a change has occurred in the SI messages” and “UE considers stored system information to be invalid after 3 hours”) identifying that the system information block includes a set of short-term parameters (see validity time period as [0053] and fig. 10, referencing the length of time the information is valid)
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Lindheimer with that of Yun. Doing so would conform to well-known conventions in the field of invention.
Regarding claim 30, Yun in view of Lindheimer discloses the method of claim 28. Yun does not specifically disclose however Lindheimer discloses wherein the system information block further includes 
 	It would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Lindheimer with that of Yun. Doing so would conform to well-known conventions in the field of invention.


Allowable Subject Matter
Claims 1-27 & 31-35 are allowed.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to  K. WILFORD SHAHEED whose telephone number is (469) 295-9175.  The examiner can normally be reached on Monday-Friday 9 am-6pm; CST; ALT Friday. The fax phone number for the organization where this application or 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHALID W SHAHEED/Primary Examiner, Art Unit 2643